UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:January 31, 2011 ¨ TRANISITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.:000-52927 AMERICAN SIERRA GOLD CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 98-0528416 (State or Other Jurisdiction (I.R.S. Employer Identification Of Incorporation or Organization) Number) 601 Union Street, Suite 4500 Seattle, WA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (206) 838-9735 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No x Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS: As of March 1, 2011, there were 68,201,843 shares of the registrant’s common stock issued and outstanding, exclusive of treasury shares. 1 AMERICAN SIERRA GOLD CORP. (formerly C.E. Entertainment, Inc.) (an Exploration Stage Company) Index to Quarterly Report on Form 10-Q For the Quarter Ended January 31, 2011 Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements…………… 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations… 20 Item 4T Controls and Procedures…………… 24 PART II – OTHER INFORMATION Item 1 Legal Proceedings…………… 25 Item 2 Unregistered Sales of Equity and Use of Proceeds…………… 25 Item 6 Exhibits…………… 26 SIGNATURES…………… 27 EXHIBITS 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AMERICAN SIERRA GOLD CORP. (formerly C.E. Entertainment, Inc.) (an Exploration Stage Company) INDEX TO FINANCIAL STATEMENTS Page No. Balance Sheet: At January 31, 2011 and July 31, 2010 4 Statements of Operations: For the three and six months ended January 31, 2011 5 Statements of Cash Flows: For the six months ended January 31, 2011 and 2010 7 Notes to Financial Statements: January 31, 2010 9 3 AMERICAN SIERRA GOLD CORP. (formerly C.E. Entertainment, Inc.) (an Exploration Stage Company) BALANCE SHEETS AS OF JANUARY 31, 2 January 31, July 31, (unaudited) (unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses - Total current assets Other Assets Mining Claims - - Website software Total Other Assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Related party loans Loans payable Total current liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock, $.001 par value, 2,000,000,000 authorized, 68,201,843 and 68,201,843 shares issued and outstanding Capital in excess of par value Stock subscription payable Deficit accumulated during the development stage ) ) Total stockholders' equity ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 4 AMERICAN SIERRA GOLD CORP. (formerly C.E. Entertainment, Inc.) (an Exploration Stage Company) STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JANUARY 31, 2011 Three Months January 31, (unaudited) Three Months January 31, (unaudited) Six Months January 31, (unaudited) Six Months January 31, (unaudited) Cumulative Inception, January 30, 2007 Through January 31, (unaudited) Sales $
